Exhibit 10.1




$800,000,000
CREDIT AGREEMENT
dated as of
October 27, 2011
among
MAGELLAN MIDSTREAM PARTNERS, L.P.,
The Lenders Party Hereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and an Issuing Bank,
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent
and
SUNTRUST BANK,
as Co-Syndication Agent and an Issuing Bank
___________________________
WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners and Lead Arrangers







--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I Definitions    1
Section 1.01.    Defined Terms    1
Section 1.02.    Classification of Loans and Borrowings    22
Section 1.03.    Terms Generally    22
Section 1.04.    Accounting Terms; GAAP    22
ARTICLE II The Credits    22
Section 2.01.    Commitments    22
Section 2.02.    Loans and Borrowings    23
Section 2.03.    Requests for Revolving Borrowings    23
Section 2.04.    Swingline Loans    24
Section 2.05.    Letters of Credit    25
Section 2.06.    Funding of Borrowings    30
Section 2.07.    Interest Elections    31
Section 2.08.    Termination and Reduction of Commitments    32
Section 2.09.    Repayment of Loans; Evidence of Debt    33
Section 2.10.    Prepayment of Loans    34
Section 2.11.    Fees    34
Section 2.12.    Interest    35
Section 2.13.    Alternate Rate of Interest    36
Section 2.14.    Increased Costs    37
Section 2.15.    Break Funding Payments    38
Section 2.16.    Taxes    38
Section 2.17.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    42
Section 2.18.    Mitigation Obligations; Replacement of Lenders    43
Section 2.19.    Increase of Commitments    44
Section 2.20.    Extensions of Termination Date; Removal of Lenders    46
Section 2.21.    Defaulting Lenders    49
ARTICLE III Representations and Warranties    51
Section 3.01.    Organization; Powers    51
Section 3.02.    Authorization; Enforceability    51
Section 3.03.    Governmental Approvals; No Conflicts    51
Section 3.04.    Financial Condition; No Material Adverse Change    52
Section 3.05.    Litigation and Environmental Matters    52
Section 3.06.    Compliance with Laws    53
Section 3.07.    Investment Company Status    53
Section 3.08.    Taxes    53
Section 3.09.    ERISA    53
Section 3.10.    Disclosure    53
Section 3.11.    Subsidiaries    54

--------------------------------------------------------------------------------

Section 3.12.    Margin Stock    54
Section 3.13.    No Default    54
ARTICLE IV Conditions    54
Section 4.01.    Effective Date    54
Section 4.02.    Each Credit Event    55
ARTICLE V Affirmative Covenants    56
Section 5.01.    Financial Statements; Ratings Change and Other
Information    56
Section 5.02.    Notices of Material Events    57
Section 5.03.    Existence    57
Section 5.04.    Payment of Obligations    57
Section 5.05.    Maintenance of Properties; Insurance    58
Section 5.06.    Books and Records; Inspection Rights    58
Section 5.07.    Compliance with Laws    58
Section 5.08.    Use of Proceeds and Letters of Credit    58
Section 5.09.    Compliance with ERISA    58
Section 5.10.    Compliance with Environmental Laws    59
Section 5.11.    Further Assurances    59
ARTICLE VI Negative Covenants    59
Section 6.01.    Indebtedness    59
Section 6.02.    Liens    60
Section 6.03.    Fundamental Changes    62
Section 6.04.    Investments    63
Section 6.05.    Restricted Payments    63
Section 6.06.    Transactions with Affiliates    63
Section 6.07.    Restrictive Agreements    63
Section 6.08.    Constitutive Documents    64
Section 6.09.    Limitations on New Businesses    64
Section 6.10.    Maximum Leverage Ratio    64
ARTICLE VII Events of Default    64
ARTICLE VIII The Administrative Agent    66
ARTICLE IX Miscellaneous    68
Section 9.01.    Notices    68
Section 9.02.    Waivers; Amendments    69
Section 9.03.    Expenses; Indemnity; Damage Waiver    70
Section 9.04.    Successors and Assigns    72
Section 9.05.    Survival    76
Section 9.06.    Counterparts; Integration; Effectiveness    76
Section 9.07.    Severability    76
Section 9.08.    Right of Setoff    77
Section 9.09.    Governing Law; Jurisdiction; Consent to Service of
Process    77

--------------------------------------------------------------------------------

Section 9.10.    WAIVER OF JURY TRIAL    79
Section 9.11.    Headings    79
Section 9.12.    Confidentiality    79
Section 9.13.    Interest Rate Limitation    79
Section 9.14.    USA Patriot Act    80
Section 9.15.    Restricted and Unrestricted Subsidiaries    80
Section 9.16.    No Personal Liability of Directors, Officers, Employees or
Unitholders    80
Section 9.17.    No Advisory or Fiduciary Responsibility    80




SCHEDULES:


Schedule 1.01 – Existing Letters of Credit
Schedule 2.01 – Commitments
Schedule 3.05 – Disclosed Matters
Schedule 3.11 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.07 – Existing Restrictions


EXHIBITS:


Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Note
Exhibit C – Form of Commitment Increase Agreement
Exhibit D – Form of New Lender Agreement















--------------------------------------------------------------------------------




THIS CREDIT AGREEMENT (this “Agreement”) dated as of October 27, 2011, among
MAGELLAN MIDSTREAM PARTNERS, L.P., the LENDERS party hereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and an Issuing Bank, JPMORGAN
CHASE BANK, N.A., as Co-Syndication Agent and SUNTRUST BANK, as Co-Syndication
Agent and an Issuing Bank.
In consideration of the premises and the mutual covenants herein contained, the
parties hereto agree as follows:
ARTICLE I
Definitions
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Quarter” has the meaning assigned to such term in Section 6.10.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBOR Market Index Rate plus
1%. Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the LIBOR Market Index Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the LIBOR Market Index Rate, as the case may be.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have

--------------------------------------------------------------------------------




terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurodollar
Revolving Loan or LMIR Swingline Loan, or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread,” “Eurodollar Spread,” “LMIR Spread” or
“Commitment Fee Rate,” as the case may be, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Index Debt:
Index Debt Ratings
ABR Spread
Eurodollar Spread and LMIR Spread
Commitment Fee Rate
Category 1 ≥A-/A3
—%
0.88%
0.13%
Category 2 BBB+/Baa1
—%
1.00%
0.15%
Category 3 BBB/Baa2
0.25%
1.25%
0.20%
Category 4 BBB-/Baa3
0.50%
1.50%
0.25%
Category 5 ≤BB+/Ba1
0.75%
1.75%
0.30%



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Applicable Rate
shall be based on the rating for the Index Debt established by the other rating
agency; (ii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings (unless one of
the ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two ratings); and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“ASC” has the meaning assigned to such term in the definition of “Consolidated
EBITDA”.
“Assignment and Assumption” means an assignment and assumption entered into

--------------------------------------------------------------------------------




by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Magellan Midstream Partners, L.P., a Delaware limited
partnership.
“Borrowing” means a borrowing consisting of Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means the occurrence of any of the following events: (a) the
acquisition of greater than 50% of the voting or economic interests in the
General Partner by any Person, other than the Borrower or any of its
Subsidiaries, unless such Person has a consolidated net worth of greater than
$500,000,000; (b) the General Partner shall cease to directly own and control,
of record and beneficially, 100% of the general partner interests in the
Borrower or the General Partner shall cease to be the sole general partner of
the Borrower; and (c) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) under the Exchange Act), shall become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) directly
or indirectly, of a number of Units that would entitle such person or group to
vote Units representing, in the aggregate, more than 20% of the total number of
Outstanding Units at any annual meeting of the unitholders of the Borrower or
otherwise in the election of directors of the General Partner.
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking into effect of any law, rule,
regulation or treaty, (b) any change in any law,

--------------------------------------------------------------------------------




rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
of any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or any Governmental Authority with respect to
the implementation of the Basel III Accord shall, in each case, be deemed to be
a “Change in Law”, regardless of the date enacted, adopted or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to any Loan or Borrowing, refers to such Loan,
or the Loans comprising such Borrowing, as Revolving Loans or Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.19, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $800,000,000.
“Commitment Increase Notice” has the meaning assigned to such term in Section
2.19.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consenting Lender” has the meaning assigned to such term in Section 2.20.
“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income or franchise
tax expense, (b) total interest expense, amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Indebtedness hereunder), (c)
all amounts attributable to depreciation and amortization expense, including
amortization of intangibles and organization costs, (d) any extraordinary
non-cash expenses or losses, including, in any event, non-cash asset write-downs
or any other non-cash loss or charge resulting from the impairment of long-lived
assets or the sale of assets outside the ordinary course of business, and any
unrealized losses or negative

--------------------------------------------------------------------------------




adjustments under Accounting Standards Codification (“ASC”) 815 Derivatives and
Hedging (and any ASC or other standards or statements replacing, modifying or
superseding such ASC) as the result of changes in the fair market value of Swap
Agreements and (e) any extraordinary, unusual or non-recurring cash income or
gains to the extent not included in Consolidated Net Income, and minus, (i) to
the extent included in the statement of such Consolidated Net Income for such
period, any extraordinary, unusual or non-recurring non-cash income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), and any unrealized gains or
positive adjustments under ASC 815 Derivatives and Hedging (and any ASC or other
standards or statements replacing, modifying or superseding such ASC) as the
result of changes in the fair market value of Swap Agreements and (ii) any cash
payments made during such period in respect of items described in clause (d)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were reflected as a charge in the statement of Consolidated Net
Income, all as determined on a consolidated basis. Additionally, for purposes of
calculating Consolidated EBITDA for any period, if a Material Acquisition occurs
during such period, the Consolidated EBITDA attributable to the assets acquired
as a result of such Material Acquisition or an amount equal to the percentage of
ownership of the Borrower or a Controlled Subsidiary, as the case may be, in the
Subsidiary or Permitted Joint Venture acquired as a result of such Material
Acquisition (which percentage, in the case of an acquired Restricted Subsidiary,
shall be deemed to be 100%) times the Consolidated EBITDA of such Subsidiary or
Permitted Joint Venture, for such period determined on a pro forma basis may be
included as Consolidated EBITDA for such period as if such Material Acquisition
occurred on the first day of such period; provided, that during the portion of
such period that follows such acquisition, the computation in respect of the
Consolidated EBITDA of such Subsidiary or Permitted Joint Venture or such
assets, as the case may be, shall be made on the basis of actual (rather than
pro forma) results. Such pro forma calculations with respect to a Material
Acquisition shall include any dividends or similar distributions for such period
made prior to such Material Acquisition by the Subsidiary or Permitted Joint
Venture that is being acquired. Such pro forma calculations shall be determined
(1) in good faith by a Financial Officer and (2) without giving effect to any
anticipated or proposed change in operations, revenues, expenses or other items
included in the computation of Consolidated EBITDA unless otherwise approved by
the Administrative Agent, such approval not to be unreasonably withheld. In
connection with any Material Project, Consolidated EBITDA, as used in
determining the Leverage Ratio, shall be modified so as to include Material
Project EBITDA Adjustments.
“Consolidated Indebtedness” means the consolidated Indebtedness of the Borrower
and its Restricted Subsidiaries. For the purpose of calculating the Leverage
Ratio, “Consolidated Indebtedness” shall not include obligations of the Borrower
or any Restricted Subsidiaries under any Hybrid Securities.
“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (to the extent otherwise included therein) (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Restricted Subsidiary of
the Borrower, or is merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries, as applicable, (b) the income (or deficit) of any
Person (other than a

--------------------------------------------------------------------------------




Restricted Subsidiary of the Borrower, as applicable) in which the Borrower or
any of its Restricted Subsidiaries, as applicable, has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or any of its Restricted Subsidiaries, as applicable, in the form of dividends
or similar distributions as such income may be determined in good faith by a
Financial Officer and approved by the Administrative Agent in its reasonable
discretion in cases where such amount cannot be ascertained by financial
statements, and (c) the undistributed earnings of any Restricted Subsidiary of
the Borrower, to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is not at the time permitted
by the terms of any Contractual Obligation (other than under any Loan Document)
or by any Law applicable to such Restricted Subsidiary.
“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) the book value of all goodwill, customer lists, covenants not to
compete, trade names, trademarks, patents, copyrights, franchises, organization
expenses, formulas and processes, option rights, and other like intangibles and
(b) all current liabilities (other than (i) any current liabilities that by
their terms are extendable or renewable at the option of the obligor thereon to
a time more than 12 months after the time as of which the amount thereof is
being computed and (ii) current maturities of long term debt); all as reflected
in the Borrower’s most recent consolidated balance sheet contained in the
Borrower’s financial statements most recently delivered to the Administrative
Agent pursuant to Section 5.01(a) or (b) prior to the time as of which
“Consolidated Net Tangible Assets” shall be determined.
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Subsidiary” means a Subsidiary that is Controlled by the Borrower.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded by it hereunder unless

--------------------------------------------------------------------------------




such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participations in
Letters of Credit or Swingline Loans) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent, any Issuing Bank,
the Swingline Lender or any other Lender in writing, or has made a public
statement to that effect, that it does not intend to comply with its funding
obligations hereunder (unless such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in writing in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity, or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority; provided, further,
that such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of the courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05 or previously disclosed in the
Borrower’s publicly available filings with the SEC.
“Dispose” means with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer or otherwise
dispose thereof. The term “Disposition” shall have a correlative meaning.
“Dissenting Lender” has the meaning assigned to such term in Section 2.18(b).
“dollars” or “$” refers to lawful money of the United States of America.
“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC

--------------------------------------------------------------------------------




in electronic format, or any system that is a successor thereto.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or legally enforceable
directives issued, promulgated or entered into by any Governmental Authority,
relating to the environment, preservation or reclamation of natural resources,
the management or release of any Hazardous Material.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
the Borrower or any Subsidiary resulting from or based upon (a) violation of any
Environmental Law, (b) exposure to any Hazardous Materials, (c) the release of
any Hazardous Materials into the environment or (d) any contract or other
written agreement pursuant to which liability is assumed by or imposed against
Borrower or any Subsidiary with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the

--------------------------------------------------------------------------------




imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in ARTICLE VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income, franchise and
similar taxes imposed on (or measured by) its net income by the United States of
America, by the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or by any Governmental Authority as
a result of a present or former connection between such recipient and the
jurisdiction of such Governmental Authority (other than any such connection
arising from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, any of the Loan Documents)
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any Issuing Bank or the
Administrative Agent, any withholding tax that is imposed on amounts payable to
such Person at the time such Person becomes a party to this Agreement (or, if
applicable, designates a new lending office) or is attributable to such Person’s
failure to comply with Section 2.16(e), except to the extent that such Person
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 2.16(a) and (d) any
Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of September 20, 2007, among the Borrower, Wells Fargo
Bank, National Association (as successor in interest to Wachovia Bank, N.A.), as
the administrative agent, and the lenders party thereto, as amended or modified
from time to time prior to the date hereof.
“Existing Letters of Credit” means those certain letters of credit described on
Schedule 1.01.
“Existing Maturity Date” has the meaning set forth in Section 2.20.
“Extended Maturity Date” means, as at any date, the date to which the Maturity
Date has then most recently been extended pursuant to Section 2.20.
“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version), and any current or future regulations or official
interpretations thereof.

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means, individually and collectively as the context may require,
(i) the Wells Fargo Fee Letter, (ii) the letter agreement dated September 20,
2011, between the Borrower, SunTrust Bank and SunTrust Robinson Humphrey, Inc.
pertaining to certain fees payable to SunTrust Bank in its capacity as an
Issuing Bank and (iii) any letter agreement entered into between the Borrower
and a Lender that becomes an Issuing Bank after the Effective Date as provided
in the definition of “Issuing Bank” pertaining to fees payable to such Person in
its capacity as an Issuing Bank; provided that, to the extent any Fee Letter or
other agreement provides for fronting or other fees to be paid to one Issuing
Bank in an amount higher than the fees paid to the other Issuing Banks under
their respective Fee Letters, such higher fees shall be automatically
incorporated into the Fee Letters of such other Issuing Banks without any
further action by any Person and such higher fees shall thereafter benefit and
be paid to such other Issuing Banks as if the same were set out therein.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the General Partner.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s LC Exposure other than any
portion of such LC Exposure that has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Swingline Exposure other than any
portion of such Swingline Exposure that has been reallocated to other Lenders.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“General Partner” means Magellan GP, LLC, a Delaware limited liability company
and the general partner of the Borrower or any other Controlled Subsidiary that
is admitted to the Borrower as general partner thereof, in its capacity as
general partner of the Borrower.
“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.
“Governmental Authority” means the government of the United States of America,

--------------------------------------------------------------------------------




any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligations, or portion thereof, in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any applicable Environmental Law.
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Borrower,
or any business trusts, limited liability companies, limited partnerships or
similar entities (i) substantially all of the common equity, general partner or
similar interests of which are owned (either directly or indirectly through one
or more wholly owned Restricted Subsidiaries) at all times by Borrower or any of
its Restricted Subsidiaries, (ii) that have been formed for the purpose of
issuing trust preferred securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Borrower or a Restricted Subsidiary and (B) payments made from time to time on
the subordinated debt.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business that are not overdue for a
period of more than 90 days), (e) other than as contemplated by Section 6.02(l),
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any

--------------------------------------------------------------------------------




Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided, however, that in no event shall “Indebtedness” include any contingent
reimbursement obligation arising under a Letter of Credit to the extent such
reimbursement obligation has been cash collateralized in accordance with the
terms hereof. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan and any Swingline
Loan, the last day of each March, June, September and December and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months or less than one month, in each case, if agreed to by
all of the Lenders) thereafter, as the Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Issuing Bank” means each of Wells Fargo Bank, National Association, and
SunTrust Bank, any Lender that is an issuing bank of an Existing Letter of
Credit and any other Lender as agreed by the Borrower and the Administrative
Agent, each in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(i). Any Issuing

--------------------------------------------------------------------------------




Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
“Joint Bookrunners and Lead Arrangers” means Wells Fargo Securities, LLC,
J.P. Morgan Securities LLC and SunTrust Robinson Humphrey, Inc., in their
capacity as Joint Bookrunners and Lead Arrangers hereunder.
“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted into a Revolving Loan pursuant to Section 2.05(e) at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
“Lenders” means, initially, the Persons listed on Schedule 2.01 and thereafter,
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Collateral Account” shall have the meaning set forth in
Section 2.05.
“Leverage Ratio” means, at any date, the ratio of (i) (x) Consolidated
Indebtedness at such date less (y) the amount of unrestricted cash and cash
equivalents (that in both cases are not subject to any Liens other than
Permitted Encumbrances) on the balance sheet of the Borrower and its Restricted
Subsidiaries as of such date not to exceed $250,000,000 to (ii) Consolidated
EBITDA for the four consecutive fiscal quarters most recently ended on or prior
to such date for which financial information is available.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters, providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.

--------------------------------------------------------------------------------




In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as reported on the Reuters Reference LIBOR01 page (or any successor
thereto or substitute therefor provided by Reuters, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source or interbank quotation).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“LMIR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBOR Market Index Rate.
“Loan Documents” means this Agreement, any Notes, any application and
reimbursement agreement relating to the Letters of Credit, the Wells Fargo Fee
Letter and any other agreements and documents executed and delivered in
connection with this Agreement.
“Loans” means the loans (including Revolving Loans and Swingline Loans) made by
the Lenders to the Borrower pursuant to this Agreement.
“Material Acquisition” shall mean one or more acquisitions by the Borrower
and/or the Controlled Subsidiaries of assets or Equity Interests in a Subsidiary
or Permitted Joint Venture in any rolling 12-month period for an aggregate
purchase price of not less than $30,000,000.
“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) the validity or enforceability of any
material provision of the Loan Documents or any material rights or remedies of
the Administrative Agent and the Lenders hereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) and obligations in respect of one or more Swap Agreements, of any one or
more of the

--------------------------------------------------------------------------------




Borrower and its Restricted Subsidiaries in an aggregate principal amount
outstanding exceeding $75,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.
“Material Project” shall mean any capital project, including an expansion of an
existing project of the Borrower, any Subsidiary or any Permitted Joint Venture
the aggregate capital cost of which is reasonably expected by the Borrower to
exceed $20,000,000.
“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project, (A) prior to completion of the Material Project, certain pro forma
adjustments added to actual Consolidated EBITDA for the Borrower and its
Restricted Subsidiaries for the fiscal quarter in which construction of such
Material Project commences and for each fiscal quarter thereafter until
completion of the Material Project (net of any actual Consolidated EBITDA of the
Borrower or its Restricted Subsidiaries attributable to such Material Project
following its completion), including the fiscal quarter in which completion
occurs, such adjustments to be based on a percentage (based on the then-current
completion percentage of the Material Project and the ownership percentage in
the Material Project by the Borrower, Subsidiary or Permitted Joint Venture) of
an amount to be approved by the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, as the projected Consolidated
EBITDA of the Borrower or its Restricted Subsidiaries attributable to such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts and projected revenues from such contracts, capital costs and
expenses, scheduled completion, and other factors deemed appropriate by
Administrative Agent); provided that if construction of the Material Project is
not completed by the scheduled completion date, then the foregoing amount shall
be reduced, for periods ending after the scheduled completion, by the following
percentage amounts depending on the period of delay for completion (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and (B) beginning with the first full fiscal quarter following
completion of the Material Project and for the two immediately succeeding fiscal
quarters, an amount equal to the projected Consolidated EBITDA of the Borrower
or its Restricted Subsidiaries attributable to the Material Project for the
balance of the four full fiscal quarter period following completion shall be
added to the actual Consolidated EBITDA of the Borrower or its Restricted
Subsidiaries attributable to the Material Project for such fiscal quarter or
quarters, for determining Consolidated EBITDA for the fiscal quarter then ending
and the immediately preceding three fiscal quarters. Notwithstanding the
foregoing, (i) no such additions shall be allowed with respect to any Material
Project unless not later than 30 days (or such shorter time period as may be
agreed by the Administrative Agent in its sole discretion) prior to the delivery
of any certificate required by the terms and provisions of Section 5.01(c) to
the extent Material Project EBITDA Adjustments will be made to Consolidated
EBITDA in determining compliance with Section 6.10, the Borrower shall have
delivered to the Administrative Agent, and the Administrative Agent shall have
approved (such approval not to be unreasonably withheld, conditioned or
delayed), written pro forma projections

--------------------------------------------------------------------------------




of Consolidated EBITDA of the Borrower or its Restricted Subsidiaries
attributable to such Material Project and such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and (ii) the aggregate
amount of all Material Project EBITDA Adjustments during any period shall be
limited to 25% of the total actual Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for such period (which total actual Consolidated EBITDA
shall be determined without including any Material Project EBITDA Adjustments or
any adjustments in respect of any Material Acquisitions as provided in the
definition of Consolidated EBITDA).
“Maturity Date” means the earlier of (x) the later of (i) October 27, 2016 and
(ii) the then current Extended Maturity Date, if applicable, and (y) the date
which is the effective date of any other termination, cancellation or
acceleration of all Commitments hereunder in accordance with the terms hereof.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Lender” has the meaning assigned to such term in Section 2.19.
“New Lender Agreement” has the meaning assigned to such term in Section 2.19.
“Nominee” has the meaning set forth in Section 2.20.
“Non-Consenting Lender” has the meaning set forth in Section 2.20.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Notice of Extension” has the meaning set forth in Section 2.20.
“Obligations” means all obligations (monetary or otherwise) of the Borrower and
each of its Subsidiaries arising under or in connection with this Agreement and
each other Loan Document.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document)
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made

--------------------------------------------------------------------------------




hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement (other than any such taxes imposed on assignments
following the primary syndication or any sale of participations).
“Outstanding Units” has the meaning set forth in the Partnership Agreement
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.
“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of September 28, 2009, as amended
by Amendment No. 1 to Fifth Amended and Restated Agreement of Limited
Partnership of the Borrower dated October 27, 2011 and as may be further amended
from time to time in accordance with Section 6.08.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” shall have the meaning set forth in Section 3(2)(A) of ERISA
(other than a Multiemployer Plan), established or maintained by the Borrower or
any of its Restricted Subsidiaries or any ERISA Affiliate or as to which the
Borrower or any of its Restricted Subsidiaries or any ERISA Affiliate
contributes or is a member or otherwise may have any liability.
“Permitted Encumbrances” means:
(a)    Liens imposed by Law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business (i) in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or (ii) securing deductibles, insurance premiums,
co-payment, co-insurance, retentions and similar obligations to providers of
insurance; and (iii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations to
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the General Partner, the Borrower or any Restricted Subsidiary;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of ARTICLE VII;

--------------------------------------------------------------------------------




(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and the Restricted Subsidiaries, taken as a whole;
(g)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;
(h)    licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary;
(i)    the lien reserved in leases for rent and for compliance with the terms of
the lease in the case of leasehold estates;
(j)    any Lien in favor of any Governmental Authority to secure partial,
progress, advance or other payments pursuant to any contract or statute, or any
Lien securing industrial development, pollution control or similar revenue
bonds; and
(k)    any easements, exceptions or reservations in any property or assets
granted or reserved for the purpose of pipelines, roads, the removal of oil,
gas, coal or other minerals, and other like purposes, or for the joint or common
use of real property, facilities and equipment which are incidental to, and do
not materially interfere with, the ordinary conduct of the Borrower’s and/or its
Subsidiaries’ business.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except as otherwise permitted above.
“Permitted Joint Venture” means any Person (other than a Subsidiary) in which
the Borrower, directly or through Subsidiaries, holds Equity Interests
representing less than 100% of the total outstanding Equity Interests of such
Person and, with respect to which, the Borrower is not in violation of the
covenant set forth in Section 6.04.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office; each change in

--------------------------------------------------------------------------------




the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
“Qualified Securitization Financing” means a receivables securitization facility
entered into by the Borrower or a Restricted Subsidiary, as such facility may be
amended, restructured, supplemented, restated or otherwise modified from time to
time, provided that no such amendment, supplement, restructuring or modification
shall change the scope of such facility from that of a receivables
securitization transaction and the aggregate amount of such facility shall not
exceed $100,000,000.
“Re-Allocation Date” has the meaning assigned to such term in Section 2.19.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.
“Register” has the meaning set forth in Section 9.04.
“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing, in the aggregate, more than 50% of the sum
of the total Revolving Credit Exposures and unused Commitments at such time;
provided that the Revolving Credit Exposure and unused Commitment of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(25), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
of any Hazardous Material; or (iii) perform studies and investigations in
connection with clause (i) or (ii) above.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary,

--------------------------------------------------------------------------------




or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in the Borrower.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided that, as of the Effective Date, each Subsidiary as of such
date is a Restricted Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies, Inc..
“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic,

--------------------------------------------------------------------------------




financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as the lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means any and all present or future taxes, assessments, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority and any and all liabilities (including interest, fines, penalties or
additions to tax) with respect to the foregoing.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the LIBOR Market Index Rate.
“Units” has the meaning set forth in the Partnership Agreement
“Unrestricted Subsidiary” means any Subsidiary designated as an Unrestricted
Subsidiary pursuant to Section 9.15 subsequent to the Effective Date and any
Subsidiary formed or acquired by an Unrestricted Subsidiary following such
Unrestricted Subsidiary’s designation.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.16(e).
“Wells Fargo Fee Letter” means the letter agreement dated September 20, 2011,
between the Borrower, the Administrative Agent and Wells Fargo Securities, LLC
pertaining to certain fees payable to the Administrative Agent.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a

--------------------------------------------------------------------------------




“Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”).
Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
Section 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders.
ARTICLE II    
The Credits
Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
re-borrow Revolving Loans.
Section 2.02.    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving

--------------------------------------------------------------------------------




Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan or LMIR Loan as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e) or a Swingline Loan. Each Swingline Loan shall be in an amount that is
an integral multiple of $100,000 and not less than $100,000. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of ten (10) Eurodollar Revolving Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Loan if the Interest Period requested with respect thereto would end after the
Maturity Date.
Section 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, e-mail or facsimile (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e) may be given not later
than 12:00 noon, New York City time, on the date of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable and, if telephonic, shall be
confirmed promptly by e‑mail or facsimile to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar

--------------------------------------------------------------------------------




Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04.    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $80,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by e-mail or facsimile), e-mail or
facsimile, not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) of the Swingline Loan, the
amount of the requested Swingline Loan and whether such Borrowing is to be an
ABR Borrowing or a LMIR Borrowing. If no election as to the Type of Swingline
Borrowing is specified, then the requested Swingline Borrowing shall be an ABR
Borrowing. The Administrative Agent will promptly advise the Swingline Lender of
any such notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit or wire transfer
of funds, as applicable, to an account of the Borrower designated by the
Borrower in writing to the Swingline Lender (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each

--------------------------------------------------------------------------------




Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
Section 2.05.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account or
for the account of any of its Subsidiaries, in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to

--------------------------------------------------------------------------------




expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by such Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the aggregate LC Exposure shall not exceed
$400,000,000 and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the total Commitments.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to 5:00
p.m., New York City time, on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension, it being understood
that such Letter of Credit may provide for automatic extensions of such
expiration date for additional periods of one year) and (ii) the date that is
five Business Days prior to the Maturity Date, unless cash collateral, as set
forth in Section 2.05(k) below, shall have been granted to the applicable
Issuing Bank as security therefor no later than the date of issuance of such
Letter of Credit, in which event such cash collateralized Letter of Credit shall
not have an expiration date later than one year after the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly following
receipt of a notice from Borrower requesting the issuance of a Letter of Credit
in accordance with Section 2.05(b), the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s participation
in such Letter of Credit.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received

--------------------------------------------------------------------------------




notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the Borrower receives such
notice; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or Section 2.04 that
such payment be financed with an ABR Revolving Borrowing or a Swingline Loan in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due in respect of an LC Disbursement occurring on or prior to the
Maturity Date, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof (for the avoidance of
doubt, no Lender shall have any obligation with respect to any LC Disbursement
occurring after the Maturity Date). Promptly following receipt of such notice,
each Lender shall pay to the Administrative Agent its Applicable Percentage of
the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank

--------------------------------------------------------------------------------




from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), each Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by e-mail or
facsimile), e-mail or facsimile of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank, and the successor Issuing Bank (provided that no consent
of the replaced Issuing Bank will be required if the replaced Issuing Bank has
no Letters of Credit or LC Disbursements with respect thereto outstanding, and
replacement of an Issuing Bank may include replacement with another existing
Issuing Bank). The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall

--------------------------------------------------------------------------------




be deemed to refer to such successor or to any previous Issuing Bank and the
other Issuing Banks, or to such successor and all previous Issuing Banks and the
other Issuing Banks, as the context shall require. After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of ARTICLE VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Funds held in such account shall be invested in
money market funds of the Administrative Agent or in another investment if
mutually agreed upon by the Borrower and the Administrative Agent, but the
Administrative Agent shall have no other obligation to make any other investment
of the funds therein. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in such account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of the Lenders
with LC Exposure representing greater than 50% of the total LC Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default as described above, such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower
within three Business Days after all Events of Default have been cured or
waived.
(k)    Letter of Credit Collateral Account. In the event any Letter of Credit
shall be outstanding according to their terms after the Maturity Date, the
Borrower shall pay to the Administrative Agent, on or before the date of
issuance of such Letter of Credit, an amount equal to the undrawn amount of such
Letter of Credit to be held in a special interest bearing cash collateral
account pledged to the Administrative Agent for the benefit of the Issuing Bank
that issued such

--------------------------------------------------------------------------------




Letter of Credit (the “Letter of Credit Collateral Account”). The Borrower and
the Administrative Agent shall establish the Letter of Credit Collateral Account
and the Borrower shall execute all documents and agreements that the
Administrative Agent reasonably requests in connection therewith to establish
the Letter of Credit Collateral Account and grant the Administrative Agent a
first priority security interest in such account and the funds therein. The
Borrower hereby pledges to the Administrative Agent and grants the
Administrative Agent a security interest, for the benefit of the Issuing Banks
described above in the Letter of Credit Collateral Account, whenever
established, in all funds held in the Letter of Credit Collateral Account from
time to time, and in all proceeds thereof as security for the payment of the
Borrower’s obligations to reimburse the Issuing Bank for amounts drawn on
Letters of Credit expiring after the Maturity Date. Funds held in the Letter of
Credit Collateral Account shall be held as cash collateral for obligations
described in this Section 2.05 and promptly applied by the Administrative Agent
at the request of the Issuing Bank to any reimbursement or other obligations
under Letters of Credit that exist or occur in the future during such time as
the Borrower has any outstanding obligations to such Issuing Bank. To the extent
that any surplus funds are held in the Letters of Credit Collateral Account
above the undrawn amount of any outstanding Letters of Credit, during the
existence of an Event of Default, the Administrative Agent may (A) hold such
surplus funds in the Letter of Credit Collateral Account as cash collateral or
(B) apply such surplus funds to satisfy the secured obligations of the Borrower.
If no Event of Default has occurred and is continuing, the Administrative Agent
shall release to the Borrower at the Borrower’s written request any funds held
in the Letter of Credit Collateral Account above the amount required by this
Section. Funds held in the Letter of Credit Collateral Account shall be invested
in money market funds of the Administrative Agent or in another investment if
mutually agreed upon by the Borrower and the Administrative Agent, but the
Administrative Agent shall have no other obligation to make any other investment
of the funds therein. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property, it being understood that the Administrative
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any such funds.
(l)    Existing Letters of Credit. The Existing Letters of Credit shall be
Letters of Credit for all purposes hereunder.
Section 2.06.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that (i) Loans comprising an ABR Borrowing made to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(e) shall be made by 2:00
p.m., New York City time, and (ii) Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting or transferring by wire the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans or any Swingline
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section

--------------------------------------------------------------------------------




2.05(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and the Administrative Agent shall promptly refund any amount paid by
the Borrower to the Administrative Agent as provided in this clause (including
interest thereon to the extent paid by the Borrower); provided, however, that
nothing herein shall be deemed to relieve any Lender from its obligations
hereunder or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default of such Lender
hereunder.
Section 2.07.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Loans, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, e-mail or facsimile by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by e‑mail or facsimile to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if

--------------------------------------------------------------------------------




different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Section 2.08.    Termination and Reduction of Commitments.
(a)    Unless previously terminated in accordance with the terms hereof, the
Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or

--------------------------------------------------------------------------------




reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
Section 2.09.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
(i) the date that is thirty (30) days following the date such Swingline Loan is
made, and (ii) the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain the Register and accounts in
which it shall record (i) the amount of each Loan made hereunder and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The Register and the entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns). Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Notes payable to the payee named
therein (or, if such Note is a registered note, to such payee and its registered
assigns).
Section 2.10.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any

--------------------------------------------------------------------------------




Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
e-mail or facsimile), e-mail or facsimile of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
Section 2.11.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender less the sum of the outstanding
principal amount of such Lender’s Revolving Loans and its LC Exposure, during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure; provided, however, any participation fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided cash collateral
satisfactory to the applicable Issuing Bank pursuant to Section 2.21(a) shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective

--------------------------------------------------------------------------------




Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.21(a)(iv), with the balance of such fee, if any, paid to such Issuing Bank for
its own account, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate set forth in the Fee Letter of such Issuing Bank, on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to un-reimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day)
(c)    Additionally, the Borrower agrees to pay to the Administrative Agent, for
its own account and for the accounts of the Lenders hereunder, fees payable in
the amount and at the times separately agreed upon pursuant to the Wells Fargo
Fee Letter.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the other parties to which such
fees are to be paid (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees and participation fees, to the
Lenders or to the Joint Bookrunners and Lead Arrangers, as applicable. Fees paid
shall not be refundable under any circumstances.
Section 2.12.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    The Loans comprising each LMIR Borrowing shall bear interest at the LIBOR
Market Index Rate plus the Applicable Rate.
(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

--------------------------------------------------------------------------------




(e)    The Borrower hereby unconditionally promises to pay accrued interest on
each Loan in arrears on each Interest Payment Date for such Loan and upon the
Maturity Date; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate, the LIBOR Market Index Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, e-mail or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
Section 2.14.    Increased Costs.
(a)    Subject to the provisions of Section 2.16 (which shall be controlling
with respect to the matters covered thereby), if any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected

--------------------------------------------------------------------------------




in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth in reasonable detail the manner in which such amount
or amounts was determined shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or such Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case

--------------------------------------------------------------------------------




may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
Section 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
Section 2.16.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.
(c)    Without duplication of Section 2.16(a) or (b), the Borrower shall
indemnify the Administrative Agent, each Lender and the Issuing Bank, within 10
days after written demand

--------------------------------------------------------------------------------




therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16) and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto
(except to the extent that such amounts were imposed or increased as a result of
the willful misconduct or gross negligence of the Administrative Agent, such
Lender or the Issuing Bank, as applicable, as finally determined by a court of
competent jurisdiction), whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the Issuing Bank, or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error. Neither the Administrative Agent, any Lender
nor the Issuing Bank shall be entitled to receive any payment with respect to
the Indemnified Taxes or Other Taxes that are incurred or accrued more than 180
days prior to the date the Administrative Agent, such Lender or the Issuing
Bank, as applicable, gives notice thereof and demand therefor to the Borrower.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time such person
becomes a party to this Agreement and at such time or times reasonably requested
by the Borrower and the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholdings or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS

--------------------------------------------------------------------------------




Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the Untied States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction or, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership (and not a participating Lender) and one
or more beneficial owners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such beneficial owner;

--------------------------------------------------------------------------------




(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or other amounts as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Taxes or other amounts giving rise to such refund), net of all
reasonable and documented out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender after receipt of written notice that the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it reasonably deems confidential)
to the Borrower or any other Person.

--------------------------------------------------------------------------------




(g)    For purposes of this Section 2.16, references to a Lender shall include
the Administrative Agent and any Issuing Bank.
Section 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, Section 2.15 or Section 2.16, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 201 South College
St., Charlotte, North Carolina 28288-0680, Attention: Agency Services, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.14,
Section 2.15, Section 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by or on behalf of the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising

--------------------------------------------------------------------------------




from the existence of a Defaulting Lender) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, Section 2.05(e), Section 2.06(b), Section 2.17(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
Section 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    Each Lender and each Issuing Bank shall use reasonable efforts to avoid
the imposition of any Taxes or other increased amounts for which the Borrower is
required to pay additional amounts pursuant to Section 2.14 or Section 2.16;
provided, however, that such efforts shall not require the Lender or any Issuing
Banks to incur any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.16, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable documented out-of-pocket costs and expenses
incurred

--------------------------------------------------------------------------------




by any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
any Lender is a Defaulting Lender, or (iii) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 9.02(b), the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders (each a “Dissenting Lender”) whose consent is required shall not
have been obtained, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate (and such Lender agrees to assign and delegate), without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld (unless such assignment would not require such consent
under Section 9.04), (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender (other than a Defaulting Lender or a
Dissenting Lender) shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Nothing in this Section 2.18 shall be deemed to
prejudice any rights that the Borrower or any Lender that is not a Defaulting
Lender may have against any Lender that is a Defaulting Lender.
Section 2.19.    Increase of Commitments.
(a)    If no Default, Event of Default or Material Adverse Change shall have
occurred and be continuing at the time of delivery of the Commitment Increase
Notice, the Borrower may at any time and from time to time request an increase
of the aggregate Commitments by notice to the Administrative Agent in writing of
the amount of such proposed increase (such notice, a “Commitment Increase
Notice”); provided, however, that (i) each such increase shall be at least
$10,000,000, (ii) the cumulative increase in Commitments after the Effective
Date pursuant to this Section 2.19 shall not exceed $200,000,000 without the
approval of the Required Lenders, (iii) the Commitment of any Lender may not be
increased without such Lender’s consent, and (iv) the aggregate amount of the
Lenders’ Commitments shall not exceed $1,000,000,000 without the approval of the
Required Lenders. The Administrative Agent shall, within five (5) Business Days
after receipt of the Commitment Increase Notice, notify each Lender of such
request. Each Lender desiring to increase its Commitment shall so notify the
Administrative Agent in writing no later than fifteen (15) days after receipt by
the Lender of such request. Any Lender that accepts an offer

--------------------------------------------------------------------------------




to it by the Borrower to increase its Commitment pursuant to this Section 2.19
shall, in each case, execute a Commitment Increase Agreement, in substantially
the form attached hereto as Exhibit C, with the Borrower and the Administrative
Agent, whereupon such Lender shall be bound by and entitled to the benefits of
this Agreement with respect to the full amount of its Commitment as so
increased, and the definition of Commitment in Section 1.01 and Schedule 2.01
hereof shall be deemed to be amended to reflect such increase. Any Lender that
does not notify the Administrative Agent within such period that it will
increase its Commitment shall be deemed to have rejected such offer to increase
its Commitment. No Lender shall have any obligation whatsoever to agree to
increase its Commitment. Any agreement to increase a Lender’s pro rata share of
the increased Commitment shall be irrevocable and shall be effective upon notice
thereof by the Administrative Agent at the same time as that of all other
increasing Lenders.
(b)    If any portion of the increased Commitments is not subscribed for by such
Lenders, the Borrower may, in its sole discretion, but with the consent of the
Administrative Agent, each Issuing Bank and the Swingline Lender as to any
Person that is not at such time a Lender (which consent shall not be
unreasonably withheld or delayed), offer to any existing Lender or to one or
more additional banks or financial institutions the opportunity to participate
in all or a portion of such unsubscribed portion of the increased Commitments
pursuant to paragraph (c) below by notifying the Administrative Agent. Promptly
and in any event within five (5) Business Days after receipt of notice from the
Borrower of its desire to offer such unsubscribed commitments to certain
existing Lenders, to the additional banks or to financial institutions
identified therein or such additional banks or financial institutions identified
by the Administrative Agent and approved by the Borrower, the Administrative
Agent shall notify such proposed lenders of the opportunity to participate in
all or a portion of such unsubscribed portion of the increased Commitments.
(c)    Any additional bank or financial institution that the Borrower selects to
offer participation in the increased Commitments shall execute and deliver to
the Administrative Agent a New Lender Agreement (a “New Lender Agreement”), in
substantially the form attached hereto as Exhibit D, setting forth its
Commitment, and upon the effectiveness of such New Lender Agreement, such bank
or financial institution (a “New Lender”) shall become a Lender for all purposes
and to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, and the signature pages hereof shall
be deemed to be amended to add the name of such New Lender and the definition of
Commitment in Section 1.01 and Schedule 2.01 hereof shall be deemed amended to
increase the aggregate Commitments of the Lenders by the Commitment of such New
Lender, provided that the Commitment of any New Lender shall be an amount not
less than $10,000,000. Each New Lender Agreement shall be irrevocable and shall
be effective upon notice thereof by the Administrative Agent at the same time as
that of all other New Lenders.
(d)    The effectiveness of any Commitment Increase Agreement or New Lender
Agreement shall be contingent upon receipt by the Administrative Agent of
corporate resolutions of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent. Once a Commitment Increase Agreement
or New Lender Agreement becomes effective, the Administrative Agent shall
reflect the increases in the Commitments effected by such agreements by
appropriate entries in the Register.

--------------------------------------------------------------------------------




(e)    Upon and after the effective date of any increase in the Commitments
pursuant to this Section 2.19 (the “Re‑Allocation Date”), additional Revolving
Loans shall be made pro rata based on the respective Commitments of the Lenders
in effect on or after such Re-Allocation Date, and continuations of Loans
outstanding on such Re-Allocation Date shall be effected by repayment of such
Loans on the last day of the Interest Period applicable thereto or, in the case
of ABR Loan, on the date of such increase based on the respective Commitments in
effect prior to the Re-Allocation Date, and the making of new Loans of the same
Type pro rata based on the respective Commitments in effect on and after such
Re-Allocation Date.
(f)    If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.
Section 2.20.    Extensions of Termination Date; Removal of Lenders.
(a)    Subject to the remaining terms and provisions of this Section 2.20 and
provided that all conditions precedent for a Loan or the issuance of a Letter of
Credit set forth in Section 4.02 have been satisfied as of the date Borrower
delivers a Notice of Extension, then the Borrower shall have two successive
options to extend the Maturity Date for two periods of one (1) year each (each
an “Extension Option”). In connection with the exercise of an Extension Option,
the Borrower may, by written notice to the Administrative Agent (a “Notice of
Extension”) given not later than 30 days prior to the then effective Maturity
Date, advise the Lenders that it requests an extension of the then effective
Maturity Date (such then effective Maturity Date being the “Existing Maturity
Date”) by one (1) year, effective on the Existing Maturity Date. The
Administrative Agent will promptly, and in any event within five Business Days
of the receipt of any such Notice of Extension, notify the Lenders of the
contents of each such Notice of Extension. Further, the Borrower may, by giving
notice to the Administrative Agent and a given Defaulting Lender, elect to
prepay the Loans and terminate the Commitment of a Defaulting Lender, without
premium or penalty, at which time such Defaulting Lender shall no longer
constitute a “Lender” hereunder.
(b)    Each Notice of Extension shall (i) be irrevocable and (ii) constitute a
representation by the Borrower that (A) no Event of Default, Default or any
Material Adverse Change has occurred and is continuing, and (B) the
representations and warranties contained in ARTICLE III are correct on and as of
the date Borrower provides any Notice of Extension, as though made on and as of
such date (unless any representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall be correct as
of such earlier date).
(c)    In the event a Notice of Extension is given to the Administrative Agent
as provided in Section 2.20(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 10 days
following the date of Administrative Agent’s receipt of said Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents to the extension requested thereby and if any Lender fails so to advise
the Administrative Agent, such Lender shall be deemed to have not consented to
such extension. If

--------------------------------------------------------------------------------




the Required Lenders so consent (the “Consenting Lenders”) to such extension,
which consent may be withheld in their sole and absolute discretion, and any and
all Lenders who have not consented (the “Non-Consenting Lenders”) are replaced
pursuant to paragraph (d) or (e) of this Section 2.20 or repaid pursuant to
paragraph (f) of this Section 2.20, then the Maturity Date, and the Commitments
of the Consenting Lenders and the Nominees (as defined below) shall be
automatically extended one (1) year from the Existing Maturity Date, effective
on the Existing Maturity Date. The Administrative Agent shall promptly notify
the Borrower and all of the Lenders of each written notice of consent given
pursuant to this Section 2.20(c).
(d)    In the event the Consenting Lenders hold less than 100% of the sum of the
aggregate Revolving Credit Exposures and unused Commitments, the Consenting
Lenders, or any of them, shall have the right (but not the obligation) to assume
all or any portion of the Non-Consenting Lenders’ Commitments by giving written
notice to the Borrower and the Administrative Agent of their election to do so
on or before the day that is 20 days following the date of Administrative
Agent’s receipt of the Notice of Extension, which notice shall be irrevocable
and shall constitute an undertaking to (i) assume, as of 5:00 p.m., New York
City time, on the Existing Maturity Date, all or such portion of the Commitments
of the Non-Consenting Lenders, as the case may be, as may be specified in such
written notice, and (ii) purchase (without recourse) from the Non-Consenting
Lenders, at 5:00 p.m., New York City time, on the Existing Maturity Date, the
Revolving Credit Exposures outstanding on the Existing Maturity Date that
correspond to the portion of the Commitments to be so purchased at a price equal
to the aggregate outstanding principal amount of the Obligations payable by the
Borrower to such Non-Consenting Lender plus any accrued but unpaid interest on
such Obligations and accrued but unpaid fees or other amounts owing by the
Borrower in respect of such Non-Consenting Lender's Loans and Commitments
hereunder. Such Commitments and Revolving Credit Exposures, or portion thereof,
to be assumed and purchased by Consenting Lenders shall be allocated by the
Administrative Agent among those Consenting Lenders who have so elected to
assume the same, such allocation to be on a pro rata basis in accordance with
the respective Commitments of such Consenting Lenders as of the Existing
Maturity Date (provided, however, in no event shall a Consenting Lender be
required to assume and purchase an amount or portion of the Commitments and
Revolving Credit Exposures of the Non-Consenting Lenders in excess of the amount
which such Consenting Lender agreed to assume and purchase pursuant to the
immediately preceding sentence) or on such other basis as such Consenting Lender
shall agree. The Administrative Agent shall promptly notify the Borrower and the
other Consenting Lenders in the event it receives any notice from a Consenting
Lender pursuant to this Section 2.20(d).
(e)    In the event that the Consenting Lenders shall not elect as provided in
Section 2.20(d) to assume and purchase all of the Non-Consenting Lenders’
Commitments and Credit Exposures, the Borrower may designate, by written notice
to the Administrative Agent and the Consenting Lenders given on or before the
day that is 30 days following the date of Administrative Agent’s receipt of the
Notice of Extension, one or more assignees not a party to this Agreement
(individually, a “Nominee” and collectively, the “Nominees”) to assume all or
any portion of the Non-Consenting Lenders’ Commitments not to be assumed by the
Consenting Lenders and to purchase (without recourse) from the Non-Consenting
Lenders all Revolving Credit Exposures outstanding at 5:00 p.m., New York City
time, on the Existing Maturity Date that corresponds to the portion of the

--------------------------------------------------------------------------------




Commitments so to be assumed at the price specified in Section 2.20(d). Each
assumption and purchase under this Section 2.20(e) shall be effective as of 5:00
p.m., New York City time, on the Existing Maturity Date when each of the
following conditions has been satisfied in a manner satisfactory to the
Administrative Agent:
(i)    each Nominee and the Non-Consenting Lenders have executed an Assignment
and Assumption pursuant to which such Nominee shall (A) assume in writing its
share of the obligations of the Non-Consenting Lenders hereunder, including its
share of the Commitments of the Non-Consenting Lenders and (B) agree to be bound
as a Lender by the terms of this Agreement;
(ii)    each Nominee shall have completed and delivered to the Administrative
Agent an Administrative Questionnaire; and
(iii)    the assignment shall otherwise comply with Section 9.04.
(f)    If all of the Commitments of the Non-Consenting Lenders are not replaced
on or before the Existing Maturity Date applicable to such Non-Consenting
Lenders, then, at the Borrower’s option, either (i) all Commitments shall
terminate on the Existing Maturity Date and the Borrower shall fully repay on
the Existing Maturity Date the Loans (including, without limitation, all accrued
and unpaid interest); or (ii) the Borrower shall give prompt notice of
termination on the Existing Maturity Date applicable to such Non-Consenting
Lenders of the Commitments of each Non-Consenting Lender not so replaced to the
Administrative Agent, and shall fully repay on the Existing Maturity Date
applicable to such Non-Consenting Lenders the outstanding principal amount of
all Loans and other Obligations (including, without limitation, all accrued and
unpaid interest, fees and other amounts), if any, of such Non-Consenting
Lenders, which shall reduce the aggregate Commitments accordingly (to the extent
not assumed), and the Existing Maturity Date shall be extended in accordance
with this Section 2.20 for the remaining Commitments of the Consenting Lenders;
provided, however, that the Required Lenders have consented to such extension
pursuant to Section 2.20(c). Following the Existing Maturity Date applicable to
such Non-Consenting Lenders, the Non-Consenting Lenders shall have no further
obligations under this Agreement, including, without limitation, that such
Non-Consenting Lenders shall have no obligation to purchase participations in
Letters of Credit.
Section 2.21.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender

--------------------------------------------------------------------------------




(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Banks or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any Issuing Bank or the Swingline Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
unreimbursed LC Disbursements in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or LC Disbursements were
made or created at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section
2.21(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.11(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive
participation fees as provided in Section 2.11(b).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, (A) the LC Exposure and
Swingline Exposure (if any) of such Defaulting Lender will automatically be
reallocated (effective no later than one Business day after the Administrative
Agent has actual knowledge that such

--------------------------------------------------------------------------------




Lender has become a Defaulting Lender) among the Non-Defaulting Lenders pro rata
in accordance with their respective Commitments (calculated as if the Defaulting
Lender’s Commitment was reduced to zero and each non-Defaulting Lender’s
Commitment had been increased proportionately); provided that the sum of such
Non-Defaulting Lender’s exposure may not in any event exceed the Commitment of
such Lender as in effect at the time of such reallocation; and (B) for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Loans of that Lender.
(v)    Cash Collateral; Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Administrative Agent may, or shall at the direction of the relevant Issuing Bank
and/or Swingline Lender, demand that the Borrower, and the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under Law,
(x) first, prepay Swingline Exposure of such Defaulting Lender in an amount at
least equal to the aggregate amount of the unreallocated portion of the
Swingline Exposure of such Defaulting Lender, (y) second, cash collateralize the
LC Exposure of the Defaulting Lender in accordance with the procedures set forth
in Section 2.05(j) in an amount at least equal to the aggregate amount of the
unreallocated portion of the LC Exposure of such Defaulting Lender or (z) make
other arrangements satisfactory to the Administrative Agent, the Issuing Banks
and the Swingline Lender in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the Issuing Banks agree in writing that any Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), the LC Exposure
and the Swingline Exposure of the other Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.21(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver

--------------------------------------------------------------------------------




or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE III    
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
Section 3.01.    Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
Section 3.02.    Authorization; Enforceability. The Transactions are within the
Borrower’s limited partnership powers and have been duly authorized by all
necessary limited partnership action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such (i) as have been (or
prior to the Effective Date will be) obtained or made and are in full force and
effect, (ii) filings as may be required from time to time by the SEC in
connection with the Transactions, and (iii) those required in the ordinary
course of business of the Borrower and its Restricted Subsidiaries in order to
comply with the requirements of applicable Law, (b) will not violate any
applicable Law or the charter, by-laws or other organizational documents of the
Borrower or any of its Restricted Subsidiaries, (c) will not violate or result
in a default under any indenture, material agreement or material instrument
binding upon the Borrower or any of its Restricted Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Restricted Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Restricted Subsidiaries, except any Liens as may be created under the Loan
Documents.
Section 3.04.    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet

--------------------------------------------------------------------------------




and statements of income and cash flows (i) as of and for the fiscal year ended
December 31, 2010, as reported on by Ernst & Young LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2011, certified by the chief financial officer of the
General Partner. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
(b)    As of the Effective Date, between December 31, 2010 and the Effective
Date, no Material Adverse Change has occurred.
Section 3.05.    Litigation and Environmental Matters.
(a)    As of the Effective Date, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Restricted Subsidiaries (i) which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.
(b)    As of the Effective Date, except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Change, neither the
Borrower nor any of its Restricted Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) knows of any reasonable
basis for any Environmental Liability.
Section 3.06.    Compliance with Laws. Each of the Borrower and its Subsidiaries
is in compliance with all Laws applicable to it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change.
Section 3.07.    Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
Section 3.08.    Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so in the aggregate would not reasonably be
expected to result in a Material Adverse Change.
Section 3.09.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected

--------------------------------------------------------------------------------




to occur, would reasonably be expected to result in a Material Adverse Change.
The present value of all accumulated benefit obligations under each Plan (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan by an amount that would reasonably be expected to have a Material
Adverse Change, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans by an amount that would
reasonably be expected to have a Material Adverse Change.
Section 3.10.    Disclosure. As of the Effective Date, all written reports,
certificates or other written information (other than estimates and information
of a general economic nature) concerning the Borrower and its Subsidiaries and
any transactions contemplated hereby prepared by or on behalf of the foregoing
or their representatives and made available to any Lender or the Administrative
Agent in connection with the transactions contemplated hereby on or before the
date hereof (the “Information”), when taken as a whole, as of the date such
Information was furnished to the Lenders and as of the Effective Date, did not
contain any untrue statement of a material fact as of such date or omit to state
a material fact necessary to make the statements therein, taken as a whole, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time when prepared, it being
recognized by the Lenders that such projections and other information regarding
future events are not to be viewed as fact and that actual results or
developments during the period or periods covered may differ from the delivered
projections and other prospective information and such differences may be
material and that such projected financial information is not a guarantee of
financial performance.
Section 3.11.    Subsidiaries. As of the Effective Date, Borrower has no
Subsidiaries other than those listed on Schedule 3.11 attached hereto and
Schedule 3.11 lists, for each Subsidiary of the Borrower as of the Effective
Date, its full legal name, its jurisdiction of organization, the number of
shares of capital stock or other Equity Interests outstanding and the owner(s)
of such shares or Equity Interests.
Section 3.12.    Margin Stock. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation T, U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock in violation of said Regulation T, U or X or
to extend credit to others for the purpose of purchasing or carrying margin
stock in violation of said Regulation T, U or X.
Section 3.13.    No Default. No event has occurred and is continuing which
constitutes a Default, except as has been waived in accordance with this
Agreement.
ARTICLE IV    


--------------------------------------------------------------------------------




Conditions
Section 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto, a counterpart of this Agreement signed on behalf of such
party and (ii) from the Borrower, a Note executed by the Borrower in favor of
each Lender requesting a Note.
(b)    The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Latham & Watkins LLP, counsel for the Borrower and covering such
matters relating to the Borrower, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the General Partner, the authorization of the Transactions and any other legal
matters relating to the Borrower and the General Partner, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(d)    The Administrative Agent and the Joint Bookrunners and Lead Arrangers
shall have received (i) all fees and (ii) other amounts due and payable on or
prior to the Effective Date, to the extent invoiced at least two Business Days
prior to the Effective Date, required to be reimbursed or paid by the Borrower
hereunder.
(e)    The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two (2) most recent fiscal years
ended prior to the Effective Date as to which such financial statements are
available, and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i)
immediately above as to which such financial statements are available.
(f)    The Administrative Agent shall have received satisfactory evidence that
all amounts outstanding under the Existing Credit Agreement shall be repaid and
all commitments under the Existing Credit Agreement shall have been cancelled.
(g)    All governmental and third party approvals necessary in connection with
the financing contemplated hereby shall have been obtained and be in full force
and effect.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3:00 p.m., New York City time, on November 30, 2011 (and,

--------------------------------------------------------------------------------




in the event such conditions are not so satisfied or waived, the Commitments
shall terminate at such time).
Without limiting the generalities of Section 9.02, for purposes of determining
compliance with this Section 4.01, each Lender that has executed and delivered
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.
Section 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue or extend
any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance or extension of such Letter of
Credit, as applicable, except to the extent any such representation or warranty
is stated to relate to an earlier date in which case such representation and
warranty will be true and correct on and as of such earlier date; provided, that
the aforementioned materiality qualifier shall not apply to the extent any
representations and warranties contain a materiality qualifier within such
representation and warranty.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance or extension of such Letter of Credit, as applicable, no Default or
Event of Default shall have occurred and be continuing.
Each Borrowing and each issuance or extension of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V    
Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cash
collateralized in accordance with the terms hereof, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
Section 5.01.    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (for prompt delivery to each
Lender):
(a)    within 90 days after the end of each fiscal year of the Borrower, on
EDGAR, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and

--------------------------------------------------------------------------------




cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower on EDGAR, its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 6.10, and (iii) stating whether any change in GAAP or in the application
thereof that materially affects the Borrower’s financial statements has occurred
since the date of the last audited financial statements delivered pursuant to
Section 5.01(a) above and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines or the
accounting firm’s internal policies);
(e)    promptly after the same become publicly available, on EDGAR copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC;
(f)    promptly after Moody’s or S&P shall have announced a change in the rating
established for the Index Debt, written notice of such rating change; and
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent (on behalf of any Lender) may reasonably request.
Section 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt delivery to each Lender) written notice of the
following promptly after any

--------------------------------------------------------------------------------




Financial Officer or other executive officer of the General Partner obtains
knowledge thereof:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary thereof which would reasonably be expected to result
in a Material Adverse Change;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
that would reasonably be expected to have a Material Adverse Change; and
(d)    any other development (including, but not limited to, a development of an
environmental nature) that results in, or would reasonably be expected to result
in, a Material Adverse Change.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the General Partner setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
Section 5.03.    Existence. The Borrower will, and except as would not
reasonably be expected to have a Material Adverse Change, will cause each of its
Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
Section 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, would result in a Material Adverse Change before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves to the extent required in accordance with GAAP or has “bonded
around” the same by posting adequate security by means of a surety bond or
similar such security.
Section 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property used in the conduct of its business in good working order and condition
in accordance with industry practice, except, in each case, for ordinary wear
and tear and casualty and condemnation and where the failure to do so,
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Change and (b) maintain insurance in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or similar businesses.
Section 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The

--------------------------------------------------------------------------------




Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties subject to
applicable safety rules and procedures, to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers, all at such reasonable times and as often as reasonably requested.
Section 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all Laws applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change.
Section 5.08.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only to (i) repay all amounts outstanding under the Existing
Credit Agreement; (ii) pay the fees, expenses and other transaction costs of the
transactions contemplated hereby; and (iii) fund working capital needs of, and
for general corporate, partnership and limited liability company purposes of,
the Borrower and its Subsidiaries (including payment of the purchase price and
related expenses of acquisitions). No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the working capital needs of,
and general corporate, partnership and limited liability company purposes of,
the Borrower and its Subsidiaries.
Section 5.09.    Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, the Borrower shall, and shall cause its Restricted
Subsidiaries to, (a) comply in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit plans (as defined in ERISA), (b) not take
any action or fail to take action the result of which could be (i) a liability
to the PBGC or (ii) a past due liability to any Multiemployer Plan, (c) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or any tax under the Code, and (d) operate each employee benefit
plan in such a manner that will not incur any tax liability under Section 4980B
of the Code or any liability to any qualified beneficiary as defined in Section
4980B of the Code except to the extent, in each case, where the failure to do so
would not reasonably be expected to result in a Material Adverse Change. The
Borrower shall, and shall cause each of its Restricted Subsidiaries to, furnish
to the Administrative Agent upon the Administrative Agent’s reasonable request
such additional information about any employee benefit plan sponsored,
maintained or contributed to by any of said Persons, as may be reasonably
requested by the Administrative Agent.
Section 5.10.    Compliance with Environmental Laws. In addition to and without
limiting the generality of Section 5.07, the Borrower shall, and shall cause its
Subsidiaries to, (i) comply in all material respects with all Environmental Laws
applicable to its operations and real property; (ii) obtain and renew all
material Governmental Approvals required under Environmental Laws applicable to
its operations and real property; and (iii) conduct any Response legally
required by Borrower or any of its Subsidiaries in accordance with applicable
Environmental Laws, except in the case of each of clauses (i) through (iii),
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Change.

--------------------------------------------------------------------------------




Section 5.11.    Further Assurances. The Borrower will, and will cause each
Restricted Subsidiary to, at its own cost and expense, promptly correct any
material defect or error that may be discovered in any Loan Document or in the
execution or acknowledgment thereof.
ARTICLE VI    
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cash collateralized in
accordance with the terms hereof, and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01.    Indebtedness. The Borrower will not permit any Restricted
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01, and any extensions, refinancing, renewals or replacements of any such
Indebtedness; provided that such Indebtedness is not increased in connection
therewith except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;
(b)    purchase money Indebtedness (including Capital Lease Obligations) of the
Restricted Subsidiaries representing the portion of the purchase price of any
applicable assets which may be secured by Liens permitted under Section 6.02(e);
provided that the aggregate principal amount of Indebtedness permitted by this
clause (b) shall not exceed $25,000,000 at any time outstanding;
(c)    Indebtedness of any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary;
(d)    Guarantees by any Restricted Subsidiary of Indebtedness of the Borrower
or any other Restricted Subsidiary;
(e)    Indebtedness consisting of surety bonds that any Restricted Subsidiary is
required to obtain in order to comply with applicable Law or the requirements of
any Governmental Authority in the ordinary course of business;
(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that such Indebtedness (other than
with respect to credit or purchase cards) is extinguished within 5 Business Days
after notification to the Borrower or such Restricted Subsidiary of its
incurrence;

--------------------------------------------------------------------------------




(g)    unsecured Indebtedness of the Restricted Subsidiaries; provided that the
incurrence or maintenance of such Indebtedness does not cause a Default or an
Event of Default under any other provisions of this Agreement;
(h)    Indebtedness consisting of Hybrid Securities;
(i)    Indebtedness secured by Liens permitted by Section 6.02(m) so long as the
aggregate principal amount of such Indebtedness at any time does not exceed the
book value of fifteen percent (15%) of Consolidated Net Tangible Assets; and
(j)    Indebtedness arising under the Qualified Securitization Financing.
Section 6.02.    Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien
securing Indebtedness on any property or asset now owned or hereafter acquired
by it, except:
(a)    Liens on cash collateral as required under this Agreement;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the Effective
Date prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any extensions,
renewals and replacements thereof;
(e)    Liens securing the Indebtedness permitted by clause (b) of Section 6.01
and placed on the property described therein contemporaneously with the purchase
thereof or within 180 days thereafter, by the Borrower or any of its Restricted
Subsidiaries to secure all or a portion of the purchase price thereof; provided
that such Lien shall not extend to any other property or assets of the Borrower
or its Restricted Subsidiaries;
(f)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(ii) the Indebtedness secured thereby does not exceed 90% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;
(g)    any interest or title of a lessor under any lease entered into by the
Borrower or any

--------------------------------------------------------------------------------




of its Restricted Subsidiaries in the ordinary course of its business and
covering only the assets so leased, and any interest of a landowner in the case
of easements entered into by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of its business and covering only the property subject to
the easement;
(h)    any Lien created or assumed by the Borrower or any Restricted Subsidiary
in connection with the issuance of Indebtedness, the interest on which is
excludable from gross income of the holder of such Debt pursuant to the Code,
for the purpose of financing, in whole or in part, the acquisition or
construction of property or assets to be used by the Borrower or its Restricted
Subsidiaries;
(i)    Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;
(j)    any Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Indebtedness is not increased except
for increases in an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets;
(k)    commercially reasonable pledges and deposits to secure obligations of the
Borrower and its Subsidiaries arising under commercially reasonable
non-speculative hedging and similar agreements entered into by the Borrower and
its Subsidiaries for the purpose of mitigating risks associated with assets,
liabilities, commitments, investments or property held or reasonably anticipated
to be held by the Borrower or any Subsidiary;
(l)    Liens on Equity Interests of Unrestricted Subsidiaries or joint ventures
securing Indebtedness of such Unrestricted Subsidiaries or joint ventures;
(m)    Liens not otherwise permitted by this Section 6.02 so long as the
aggregate outstanding principal amount of the obligations secured thereby at any
time does not exceed fifteen percent (15%) of Consolidated Net Tangible Assets;
and
(n)    Liens arising in connection with the Qualified Securitization Financing.
Section 6.03.    Fundamental Changes. Neither the Borrower nor any Restricted
Subsidiary will merge or consolidate with or into any other Person, or sell,
transfer or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing:
(a)    any Person may merge or consolidate with or into (i) the Borrower,
provided that the Borrower shall be the surviving Person or (ii) any one or more
Restricted Subsidiaries of the

--------------------------------------------------------------------------------




Borrower, provided that a Restricted Subsidiary shall be the surviving Person;
(b)    any Restricted Subsidiary may sell, transfer or otherwise dispose of (in
one transaction or in a series of transactions) all or substantially all of its
assets to the Borrower or to a Restricted Subsidiary;
(c)    any Restricted Subsidiary may sell, transfer or otherwise dispose of
assets or merge or consolidate with or into another Person, in each case, which
transaction is not otherwise permitted by any other clause of this Section,
provided that the aggregate book value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (c) shall not exceed 10% of
Consolidated Net Tangible Assets as reflected in the Borrower’s audited
consolidated balance sheet delivered for the most recently ended fiscal year;
and
(d)    the Borrower or any Restricted Subsidiary may sell, transfer or otherwise
dispose of any assets related to its ammonia business.
Section 6.04.    Investments. Neither the Borrower nor any Restricted Subsidiary
will purchase or otherwise acquire any Equity Interests or evidence of any
Indebtedness in any other Person if (a) such purchase or other acquisition
violates the Borrower’s or such Restricted Subsidiary’s partnership or other
governing agreement, and (b) after giving effect to such purchase or other
acquisition, the Borrower or such Restricted Subsidiary is not in compliance
with Section 6.09.
Section 6.05.    Restricted Payments. The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payments, if an
Event of Default shall have occurred and be continuing at the time of such
declaration or payment or would result therefrom.
Section 6.06.    Transactions with Affiliates. Except as otherwise permitted
hereunder, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions, or a series of transactions, taken as a whole, that are at
prices and on terms and conditions not substantially less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, including, without limitation, any
transaction entered into pursuant to the Partnership Agreement, (b) transactions
between or among the General Partner, Borrower and its Restricted Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.05, (d) any Investments permitted by Section 6.04, and (e) any
contribution to the capital of the General Partner, the Borrower or any
Restricted Subsidiary and any purchase of Equity Interests of the General
Partner, the Borrower or any Restricted Subsidiary that does not result in a
Change of Control.
Section 6.07.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Restricted
Subsidiary to (a) make Restricted Payments, including, without limitation, to
pay dividends or other distributions in respect of any Equity Interests of such
Restricted Subsidiary, (b)

--------------------------------------------------------------------------------




make or repay loans or advances to the Borrower or any other Restricted
Subsidiary; or (c) Guarantee Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that the foregoing shall not apply to (i)
restrictions and conditions imposed by Law or by this Agreement, (ii)
restrictions and conditions existing on the Effective Date identified on
Schedule 6.07 (but shall apply to any amendment or modification expanding the
scope of any such restriction or condition), (iii) customary restrictions and
conditions contained in agreements relating to the sale of the Equity Interests
in or assets of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold or owns such assets and such sale is permitted hereunder, (iv) any
requirement in any agreement to which the Borrower or any Restricted Subsidiary
is a party or by which the Borrower or a Restricted Subsidiary is bound
requiring the Borrower or any Restricted Subsidiary to provide a guaranty of the
obligations arising under such agreement and related instruments if it provides
a guaranty of obligations of the Borrower or any Restricted Subsidiary arising
under another agreement, (v) restrictions contained in, or existing by reason
of, any agreement or instrument relating to any Restricted Subsidiary at the
time such Restricted Subsidiary was merged or consolidated with or into, or
acquired by, the Borrower or a Restricted Subsidiary or became a Restricted
Subsidiary and not created in contemplation thereof, (vi) restrictions contained
in the governing documents of a Restricted Subsidiary that is less than wholly
owned and (vii) the foregoing shall not apply to any other agreement if the
Borrower reasonably concludes with approval of the Administrative Agent that the
entering into such agreement could not reasonably be expected to result in the
failure of the Borrower to comply with Section 6.10; provided that no such
approval of the Administrative Agent shall constitute a waiver of any default of
Section 6.10.
Section 6.08.    Constitutive Documents. The Borrower will not, and will not
permit any Restricted Subsidiary to, amend its charter or by-laws or other
constitutive documents in any manner that would adversely and materially affect
the rights of the Lenders under this Agreement or their ability to enforce the
same.
Section 6.09.    Limitations on New Businesses. The Borrower and its Restricted
Subsidiaries, taken as a whole, will not, directly or indirectly, engage in a
material and substantial manner in, or conduct material and substantial
operations in, any business other than (i) marketing, gathering, transporting
(by barge, pipeline, ship, truck or other modes of hydrocarbon transportation),
terminalling, storing, producing, acquiring, developing, exploring for,
exploiting, producing, processing, dehydrating, fractionating, treating,
blending and otherwise handling hydrocarbons and ammonia, including, without
limitation, construction pipeline, platform, dehydration, processing and other
energy-related facilities, (ii) any other business that generates gross income
that constitutes “qualifying income” under Section 7704(d) of the Internal
Revenue Code of 1986, as amended, (iii) the businesses and operations in which
the Borrower and its Restricted Subsidiaries are engaged as of the Effective
Date, or (iv) activities or services reasonably related or ancillary to those
described in clauses (i), (ii) and (iii), including (x) entering into hedging
obligations to support those businesses and (y) the Qualified Securitization
Financing.
Section 6.10.    Maximum Leverage Ratio. The Borrower shall not permit its
Leverage Ratio as of the last day of any fiscal quarter to exceed 5.00 to 1.00;
provided that, following a Material Acquisition, the Borrower’s Leverage Ratio
shall not exceed 5.50 to 1.00 as of the last day of (i)

--------------------------------------------------------------------------------




the fiscal quarter during which such Material Acquisition occurred (any fiscal
quarter during which a Material Acquisition occurs being hereinafter referred to
as an “Acquisition Quarter”), and (ii) the two fiscal quarters immediately
following the Acquisition Quarter; provided further that, with respect to a
Material Acquisition by an Unrestricted Subsidiary, such temporary increase
shall apply only if the consideration for such Material Acquisition is raised by
the Borrower or a Restricted Subsidiary.
ARTICLE VII    
Events of Default


If any of the following events (each, an “Event of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 or Section 5.08 or in
ARTICLE VI;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f)    the Borrower or any Restricted Subsidiary shall fail to pay any Material
Indebtedness (other than with respect to Swap Agreements) upon its final
maturity and, with respect to obligations in respect of one or more Swap
Agreements constituting Material Indebtedness only, the Borrower or any
Restricted Subsidiary shall fail to pay or discharge the same within five
Business Days of the same becoming due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due in whole prior to its scheduled maturity and, with respect to
obligations in respect of one or more Swap Agreements only, such obligations are
not paid or discharged within five Business Days of the same becoming due and
payable; provided that this clause (g) shall not apply in the case of a notice
of voluntary prepayment of any Material Indebtedness or to secured Indebtedness
that

--------------------------------------------------------------------------------




becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    the Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail to pay its debts generally as they become due;
(k)    one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $75,000,000 (net of insurance coverage which is
reasonably expected to be paid by the insurer thereunder as confirmed by such
insurer) shall be rendered against the Borrower, any Restricted Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment and is
not released, vacated or fully bonded within 30 days after its attachment or
levy;
(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Change; or
(m)    a Change in Control shall occur,
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal

--------------------------------------------------------------------------------




not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VIII    
The Administrative Agent


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or

--------------------------------------------------------------------------------




representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in ARTICLE IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the

--------------------------------------------------------------------------------




Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX    
Miscellaneous


Section 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or other electronic transmission, including e-mail, as follows:
(i)    if to the Borrower, to it at One Williams Center, Suite 2800, Tulsa,
Oklahoma, 74172, Attention: Jeff Holman (Telecopy No. (918) 574-7003; E-Mail:
jeff.holman@magellanlp.com);
(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, c/o Wells Fargo Securities, LLC, 201 South College St., Charlotte,
NC 28288-0680, Attention: Agency Services (Telecopy No. (704) 383-3612; E-Mail:
[___________]) with a copy to Wells Fargo Bank, N.A., 1000 Louisiana Street, 9th
Floor, Houston, Texas 77002, Attention: Paul Farrell (Telecopy No. (713)
739-1087; E-Mail: paul.farrell@wellsfargo.com);
(iii)    if to the Swingline Lender, to Wells Fargo Bank, National Association,
c/o Wells Fargo Securities, LLC, 201 South College St., Charlotte, NC
28288-0680, Attention: Agency Services (Telecopy No. (704) 383-3612); E-Mail:
[_________]); and
(iv)    if to any other Lender, to it at its address (or telecopy number or
e-mail address) set forth in its Administrative Questionnaire.
(b)    Any party hereto may change its address, telecopy number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Section 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in

--------------------------------------------------------------------------------




exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than waivers of
interest due under Section 2.11(d)), or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) except as
provided in Section 2.20, postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.17(b)
or Section 2.17(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, or (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Banks or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, each Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent (1) of all Lenders or (2) of each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
Section 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses

--------------------------------------------------------------------------------




incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Banks
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent, the Issuing Banks and
the Lenders (unless a conflict of interest exists among any such Persons in
which case each such Person affected by such conflict of interest shall have
separate counsel, the fees of which shall be reimbursed by the Borrower) in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Joint Book
Runners and Lead Arrangers, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries or any liability (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities) of the Borrower or any Subsidiary resulting from or based upon the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory whether brought by a third party or by the
Borrower or any Subsidiary and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee or (ii) arise out of a
dispute that is brought by an Indemnitee against another Indemnitee (other than
against Wells Fargo Securities, LLC as a Joint Bookrunner and Lead Arranger or
the Administrative Agent in its capacity as such) not involving any act or
omission by the Borrower or its Affiliates. This Section 9.03(b) shall not apply
to any Taxes.

--------------------------------------------------------------------------------




(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    To the extent permitted by applicable law, each party to this Agreement
agrees not to assert, and each hereby waives, any claim against any other party
to this Agreement, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided, that the
foregoing limitation shall not be deemed to impair or affect the indemnification
obligations of the Borrower under the Loan Documents.
(e)    No Person indemnified under this Agreement shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transaction contemplated hereby or thereby.
(f)    All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.
Section 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (b) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be

--------------------------------------------------------------------------------




required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under ARTICLE VII(a), (b), (h), (i), or (j) has
occurred and is continuing, any other assignee; provided further that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(C)    the Swingline Lender and each Issuing Bank, provided that no consent of
the Swingline Lender or any Issuing Bank shall be required for an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under ARTICLE
VII(a), (b), (h), (i), or (j) has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, and the assignee to each
assignment shall deliver to the Administrative Agent a processing and
recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent,

--------------------------------------------------------------------------------




the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
Issuing Bank or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs; and
(F)    no assignment shall be made to (1) to the Borrower or any of the
Borrower’s Affiliates, (2) to any Defaulting Lender or any of its Affiliates, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (2), or (3) to a natural person.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.14, Section 2.15, Section 2.16 and Section 9.03 with respect to the period
during which it was a Lender); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (2) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the

--------------------------------------------------------------------------------




Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). In
addition, the Administrative Agent shall maintain in the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04, Section 2.05(d),
Section 2.05(e), Section 2.06(b), Section 2.17(d)) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)        Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14, Section 2.15 and
Section 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(c) as though it were a Lender.

--------------------------------------------------------------------------------




(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or Section 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(e) as though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have the obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purpose of this Agreement
notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.14, Section 2.15, Section 2.16 and
Section 9.03 and ARTICLE VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

--------------------------------------------------------------------------------




Section 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
photocopy (i.e., “PDF”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Issuing Bank or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
Section 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
Section 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to

--------------------------------------------------------------------------------




this Agreement, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any

--------------------------------------------------------------------------------




remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.14.    USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
Section 9.15.    Restricted and Unrestricted Subsidiaries. The Borrower may, at
any time, by notice to the Administrative Agent, designate any Subsidiary as a
Restricted Subsidiary or any Restricted Subsidiary as an Unrestricted
Subsidiary; provided, that immediately before and after such designation no
Default or Event of Default shall have occurred and be continuing or result
therefrom.
Section 9.16.    No Personal Liability of Directors, Officers, Employees or
Unitholders. No director, officer, partner, employee, member or manager of the
General Partner will have any liability for any obligations of the Borrower, or
for any claim based on, in respect of, or by reason of, such

--------------------------------------------------------------------------------




obligations or their creation. Each Lender waives and releases all such
liability. This waiver and release are part of the consideration for the making
of the Loans and the issuance of Letters of Credit.
Section 9.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by Law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
[END OF TEXT]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:
MAGELLAN MIDSTREAM PARTNERS, L.P.,

a Delaware limited partnership


By:     Magellan GP, LLC,
a Delaware limited liability company




By: /s/ John D. Chandler
John D. Chandler
Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT    WELLS FORGO BANK, NATIONAL
ISSUING BANK AND LENDER:    ASSOCIATION






By: /s/ Paul V. Farrell
Name: Paul V. Farrell
Title: Director

--------------------------------------------------------------------------------

CO-SYNDICATION AGENT    JPMORGAN CHASE BANK, N.A.
AND LENDER:






By: /s/ P. Bhatnagar
Name: Preeti Bhatnager
Title: Authorized Officer

--------------------------------------------------------------------------------

CO-SYNDICATION AGENT,    SUNTRUST BANK
ISSUING BANK AND LENDER:    






By: /s/ Yann Firio
Name: Yann Firio
Title: Director

--------------------------------------------------------------------------------

LENDER:    BANK OF AMERICA, N.A.






By: /s/ Joseph Scott
Name: Joseph Scott
Title: Director

--------------------------------------------------------------------------------

LENDER:    BARCLAYS BANK PLC






By: /s/ Diane Rolfe
Name: Diana Rolfe
Title: Director

--------------------------------------------------------------------------------

LENDER:    CITIBANK N.A.






By: /s/ Todd Mogil
Name: Todd Mogil
Title: Vice President

--------------------------------------------------------------------------------

LENDER:    DEUTSCHE BANK AG NEW YORK
BRANCH






By: /s/ Ross Levitsky
Name: Ross Levitsky
Title: Managing Director






By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Vice President

--------------------------------------------------------------------------------

LENDER:    ROYAL BANK OF CANADA






By: /s/ Jim Allred
Name: Jim Allred
Title: Authorized Signatory

--------------------------------------------------------------------------------

LENDER:    THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.






By: /s/ Andrew Oram
Name: Andrew Oram
Title: Managing Director

--------------------------------------------------------------------------------

LENDER:    UBS LOAN FINANCE LLC






By: /s/ Irja R. Otsa
Name: Irja R. Otsa
Title: Associate Director






By: /s/ Mary E. Evans
Name: Mary E. Evans
Title: Associate Director



--------------------------------------------------------------------------------

LENDER:    MORGAN STANLEY BANK, N.A.






By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory

--------------------------------------------------------------------------------

LENDER:    PNC BANK, NATIONAL ASSOCIATION






By: /s/ M. Colin Warman
Name: M. Colin Warman
Title: Assistant Vice President

--------------------------------------------------------------------------------

LENDER:    SUMITOMO MITSUI BANKING
CORPORATION






By: /s/ Masakazu Hasegawa
Name: Masakazu Hasegawa
Title: Managing Director

--------------------------------------------------------------------------------

LENDER:    U.S. BANK NATIONAL ASSOCIATION






By: /s/ J. James Kim
Name: J. James Kim
Title: Vice President


  



--------------------------------------------------------------------------------

EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:        ______________________________

2.
Assignee:        ______________________________

[and is a Lender, an Affiliate/Approved Fund of [identify Lender]]
3.
Borrower:        Magellan Midstream Partners, L.P.

4.
Administrative Agent:     Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement:    The $800,000,000 Credit Agreement dated as of October
_____, 2011 among Magellan Midstream Partners, L.P., the Lenders parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
the other agents parties thereto (as same may be amended, restated, amended and
restated, extended, supplemented or otherwise

--------------------------------------------------------------------------------

modified from time to time)
6.
Assigned Interest:



Facility
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
Revolving Credit Facility
$
$
%




--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]




By:______________________________
Title:






ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Title:







--------------------------------------------------------------------------------

[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By_________________________________
Name:
Title:




[MAGELLAN MIDSTREAM PARTNERS, L.P.,
as Borrower




By_________________________________
Name:
Title:]  




[Consented to:]


[NAME OF RELEVANT PARTY]




By________________________________
Name:
Title:







--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption


[__________________]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is not already a Lender
under the Credit Agreement, attached to the Assignment and Assumption an
Administrative Questionnaire and (vi) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall

--------------------------------------------------------------------------------

make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B
FORM OF NOTE
$[____________]    October ___, 2011


FOR VALUE RECEIVED, the undersigned, MAGELLAN MIDSTREAM PARTNERS, L.P., a
limited partnership, the Borrower under that certain Credit Agreement, dated as
of October ____, 2011 (as may be amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”), HEREBY PROMISES TO PAY to [_______________________]
(the “Lender”), the amount as may be advanced from time to time under the Credit
Agreement by the Lender in accordance with such Lender’s Commitment outstanding
from time to time. All capitalized terms used herein and not otherwise defined
shall have the meanings as defined in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time at the place and at such times and at such
interest rates as are specified in the Credit Agreement. Payments made by the
Borrower in respect of the amounts due hereunder shall be allocated to the
Lender by the Administrative Agent on the terms specified in the Credit
Agreement.
This Note is one of the Notes in respect of the Loans referred to in, and this
Note and all provisions herein are entitled to the benefits of, the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of Loans by the Lender and other Lenders to the Borrower from time to time and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments in whole or in part on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified, and for limitations on the amount of interest paid
such that no provision of the Credit Agreement or this Note shall require the
payment or permit the collection of interest in excess of the Maximum Rate.
The Borrower waives grace (except to the extent expressly provided in the Credit
Agreement), demand, presentment for payment, notice of dishonor or default,
notice of acceleration, notice of intent to accelerate, protest and notice of
protest and diligence in collecting and bringing of suit against any party
hereto, and agree to all renewals, extensions or partial payments hereon, with
or without notice, before or after maturity.
This Note shall be governed by and construed under the laws of the State of New
York.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its duly authorized officer as of the date first written above.
BORROWER:
MAGELLAN MIDSTREAM PARTNERS, L.P.,
a Delaware limited partnership


By:     Magellan GP, LLC,
a Delaware limited liability company




By:    
Name:    
Title:    







--------------------------------------------------------------------------------

EXHIBIT C
FORM OF COMMITMENT INCREASE AGREEMENT
This Commitment Increase Agreement dated as of [________________] (this
“Agreement”) is among (i) Magellan Midstream Partners, L.P. (the “Borrower”),
(ii) Wells Fargo Bank, National Association, in its capacity as administrative
agent (the “Administrative Agent”) under the Credit Agreement dated as of
October _____, 2011 (as the same may be amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms that are defined in the Credit Agreement and not
defined herein are used herein as therein defined) among the Borrower, the
Lenders party thereto and the Administrative Agent, and (iii) _________________
(the “Increasing Lender”).
PRELIMINARY STATEMENTS
A.    Pursuant to Section 2.19 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the total Commitments under the Credit Agreement by agreeing
with a Lender to increase that Lender’s Commitment.
B.    The Borrower has given notice to the Administrative Agent of its intention
to increase the total Commitments pursuant to such Section 2.19 by increasing
the Commitment of the Increasing Lender from $________ to $__________, and the
Administrative Agent is willing to consent thereto.
Accordingly, the parties hereto agree as follows:
SECTION 1.    Increase of Commitment. Pursuant to Section 2.19 of the Credit
Agreement, the Commitment of the Increasing Lender is hereby increased from
$________________ to _________________.
SECTION 2.    Increasing Lender Credit Decision. The Increasing Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the financial statements
referred to in Section 3.04 of the Credit Agreement and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and to agree to the various matters set
forth herein. The Increasing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement.
SECTION 3.    Acknowledgement [and Consent]. [(a)] The Administrative Agent
hereby acknowledges the increase in the Commitment of the Increasing Lender
effectuated hereby [and (b) the Required Lenders hereby consent to the increase
in the aggregate Commitments in excess of $1,000,000,000 and acknowledge that,
after giving effect to the increase in the Commitment of the Increasing Lender,
the aggregate Commitments shall be $[________]].

--------------------------------------------------------------------------------

SECTION 4.    Representation and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s partnership powers, have been duly authorized by all
necessary partnership action and do not contravene (i) the Partnership Agreement
or certificate of limited partnership or (ii) any indenture, material agreement
or material instrument binding on the Borrower.
(b)    No authorization, consent or approval of any Governmental Authority is
required for the valid execution, delivery and performance by the Borrower of
this Agreement except such (i) as have been obtained or made and are in full
force and effect, and (ii) those required in the ordinary course of business of
the Borrower in order to comply with requirements of applicable Law.
(c)    This Agreement constitutes a legal, valid and binding agreement of the
Borrower enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(d)    The aggregate amount of the Commitments under the Credit Agreement,
including any previous increases pursuant to Section 2.19 thereof, does not
exceed $[1,000,000,000].
(e)    At the time of delivery of the Commitment Increase Notice, no Default,
Event of Default or Material Adverse Change had occurred and was continuing.
SECTION 5.    Effectiveness. This Agreement shall become effective as of the
date first above written upon the receipt by the Administrative Agent of the
following:
(a)    Counterparts of this Agreement executed by the Borrower, the
Administrative Agent [and][,] the Increasing Lender [and the Required Lenders];
and
(b)    A certified copy of the authorization of the appropriate governing body
of the Borrower or General Partner (as applicable) approving the increase in the
Commitment and the execution, delivery and performance of this Agreement in a
form reasonably acceptable to the Administrative Agent.
SECTION 6.    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of New York.
SECTION 7.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and may be delivered in original, facsimile or pdf form, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
SECTION 8.    Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this

--------------------------------------------------------------------------------

Agreement as required by Section 9.03 of the Credit Agreement.
[Signatures on following page]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.
BORROWER:


MAGELLAN MIDSTREAM PARTNERS, L.P.,
a Delaware limited partnership


By:     Magellan GP, LLC,
a Delaware limited liability company




By:    
Name:    
Title:    




ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent




By:        
Name:        
Title:        




INCREASING LENDER:


[NAME OF INCREASING LENDER]




By:        
Name:        
Title:        




[INSERT REQUIRED LENDERS IF APPLICABLE]





--------------------------------------------------------------------------------

EXHIBIT D
FORM OF NEW LENDER AGREEMENT
This New Lender Agreement dated as of [________________] (this “Agreement”) is
among (i) Magellan Midstream Partners, L.P. (the “Borrower” ), (ii) Wells Fargo
Bank, National Association, in its capacity as administrative agent (the
“Administrative Agent”) under the Credit Agreement dated as of October ___, 2011
(as the same may be amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms that are defined in the Credit Agreement and not defined
herein are used herein as therein defined) among the Borrower, the Lenders party
thereto and the Administrative Agent, and (iii) _____________ (“New Lender”).
PRELIMINARY STATEMENTS
A.    Pursuant to Section 2.19 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the total Commitments under the Credit Agreement by offering
to Lenders and other bank and financial institutions the opportunity to
participate in all or a portion of the increased Commitments.
B.    The Borrower has given notice to the Administrative Agent of its intention
to increase the total Commitments pursuant to such Section 2.19 by $[________]
and the existing Lenders have failed to subscribe to all of such increased
Commitment.
C.    The New Lender desires to become a Lender under the Credit Agreement and
extend Loans to the Borrower in accordance with the terms thereof and the
Administrative Agent, each Issuing Bank and the Swingline Lender are willing to
consent thereto.
Accordingly, the parties hereto agree as follows:
SECTION 1.    Loan Documents. The New Lender hereby acknowledges receipt of
copies of the Credit Agreement and the other Loan Documents.
SECTION 2.    Joinder to Credit Agreement. By executing and delivering this
Agreement, the New Lender hereby agrees (i) to become a party to the Credit
Agreement as a Lender as defined therein and (ii) to be bound by all the terms,
conditions, representations, and warranties of the Credit Agreement and the
other Loan Documents applicable to Lenders, and all references to the Lenders in
the Loan Documents shall be deemed to include the New Lender. Without limiting
the generality of the foregoing, the New Lender hereby agrees to make Revolving
Loans to the Borrower and to acquire participations in Letters of Credit and
Swingline Loans from time to time during the Availability Period in an aggregate
principal amount that will not result in the New Lender’s Revolving Credit
Exposure exceeding its Commitment. The Commitment of the New Lender shall be
$[________].
SECTION 3.    New Lender Credit Decision. The New Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and

--------------------------------------------------------------------------------

based on the financial statements referred to in Section 3.04 of the Credit
Agreement and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
agree to the various matters set forth herein. The New Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.
SECTION 4.    Consent[s]. [(a)] Each of the Administrative Agent, each Issuing
Bank and the Swingline Lender hereby consents to the participation of the New
Lender in the increased Commitment [and (b) the Required Lenders hereby consent
to the increase in the aggregate Commitments in excess of $1,000,000,000 and
acknowledge that, after giving effect to the Commitment of the New Lender, the
aggregate Commitments shall be $[________]].
SECTION 5.    Representation and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s partnership powers, have been duly authorized by all
necessary partnership action and do not contravene (i) the Partnership Agreement
or certificate of limited partnership or (ii) any indenture, material agreement
or material instrument binding on the Borrower.
(b)    No authorization, consent or approval of any Governmental Authority is
required for the valid execution, delivery and performance by the Borrower of
this Agreement except such (i) as have been obtained or made and are in full
force and effect, and (ii) those required in the ordinary course of business of
the Borrower in order to comply with requirements of applicable Law.
(c)    This Agreement constitutes a legal, valid and binding agreement of the
Borrower enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(d)    The aggregate amount of the Commitments under the Credit Agreement,
including any previous increases pursuant to Section 2.19 thereof, does not
exceed $[1,000,000,000].
(e)    At the time of delivery of the Commitment Increase Notice, no Default,
Event of Default or Material Adverse Change had occurred and was continuing.
SECTION 6.    Effectiveness. This Agreement shall become effective as of the
date first above written upon the receipt by the Administrative Agent of the
following:
(a)    Counterparts of this Agreement executed by the Borrower, the
Administrative Agent, the New Lender, each Issuing Bank [and][,] the Swingline
Lender [and the Required Lenders];

--------------------------------------------------------------------------------

(b)    An Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the New Lender;
(c)    If the New Lender is a Foreign Lender, any documentation required to be
delivered by the New Lender pursuant to Section 2.16 of the Credit Agreement,
duly completed and executed by the New Lender; and
(d)    A certified copy of the authorization of the appropriate governing body
of the Borrower or General Partner (as applicable) approving the increase in the
Commitment and the execution, delivery and performance of this Agreement in a
form reasonably acceptable to the Administrative Agent.
SECTION 7.    Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.
SECTION 8.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and may be delivered in original, facsimile or pdf form, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
SECTION 9.    Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Agreement as required by Section 9.03 of the Credit Agreement.
[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.
MAGELLAN MIDSTREAM PARTNERS, L.P.,
a Delaware limited partnership


By:     Magellan GP, LLC,
a Delaware limited liability company


By:    
Name:    
Title:    




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, an Issuing Bank and Swingline Lender




By        
Name:        
Title:        




[NAME OF NEW LENDER]




By:        
Name:        
Title:         




SUNTRUST BANK,
as an Issuing Bank




By:        
Name:        
Title:        




[INSERT OTHER ISSUING BANKS, IF ANY]


[INSERT REQUIRED LENDERS IF APPLICABLE]



--------------------------------------------------------------------------------

SCHEDULE 1.01
EXISTING LETTERS OF CREDIT
 
Issuer
Beneficiary
Purpose
Amount $
Counterparty
Issue Date
Expiration Date
 
Wells Fargo Bank, N.A.
National Union Fire Ins Co. for Affiliates
Assurance for MMP’s obligation to pay deductibles and retentions applicable to
its primary casualty insurance programs
$1,280,000
Magellan Midstream Partners, L.P.
10/31/2008 (Amount amended 12/15/10)
10/28/2009
with auto renewal unless 30 days notice given
 
Wells Fargo Bank, N.A.
American Guarantee and Liability Insurance Company, Steadfast Insurance Company,
Zurich American Insurance Company
Assurance for MMP’s obligation to pay deductibles and retentions applicable to
its primary casualty insurance programs
$3,300,000
Magellan Midstream Partners, L.P.
5/24/2007 (Amount amended 09/20/07)
5/24/08
with auto renewal unless 30 days notice given
 
 
TOTAL
 
$4,580,000
 
 
 








--------------------------------------------------------------------------------

SCHEDULE 2.01
COMMITMENTS


Lender
Commitment
Wells Fargo Bank, National Association
$74,000,000
JPMorgan Chase Bank, N.A.
$74,000,000
SunTrust Bank
$74,000,000
Bank of America, N.A.
$58,000,000
Barclays Bank plc
$58,000,000
Citibank, N.A.
$58,000,000
Deutsche Bank AG New York Branch
$58,000,000
Royal Bank of Canada
$58,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$58,000,000
UBS Loan Finance LLC
$58,000,000
Morgan Stanley Bank, N.A.
$43,000,000
PNC Bank National Association
$43,000,000
Sumitomo Mitsui Banking Corporation
$43,000,000
U.S. Bank National Association
$43,000,000
TOTAL
$800,000,000








--------------------------------------------------------------------------------

SCHEDULE 3.05
DISCLOSED MATTERS
None





--------------------------------------------------------------------------------




SCHEDULE 3.11
SUBSIDIARIES
Name
Jurisdiction of Organization
Owners of Shares of Capital Stock or other Equity Interests
Number of Shares held by each Owner, if applicable
Magellan Operating GP, LLC
Delaware
Borrower – 100%
N/A
Magellan OLP, L.P.
Delaware
Borrower - 99.999% limited partner interest


Magellan Operating GP, LLC - 0.001% general partner interest
N/A
Magellan Pipeline GP, LLC
Delaware
Borrower - 100%
N/A
Magellan Pipeline Company, L.P.
Delaware
Borrower – 99.999% limited partner interest


Magellan Pipeline GP, LLC - 0.001% general partner interest
N/A
Magellan Pipeline Terminals, L.P.
Delaware
Borrower - 99.999% limited partner interest


Magellan Pipeline GP, LLC - 0.001% general partner interest
N/A
Magellan NGL, LLC
Delaware
Magellan OLP, L.P. – 100%
N/A
Magellan Ammonia Pipeline, L.P.
Delaware
Magellan OLP, L.P. - 99.999% limited partner interest


Magellan NGL, LLC - 0.001% general partner interest
N/A
Magellan Terminals Holdings, L.P.
Delaware
Magellan OLP, L.P. - 99.999% limited partner interest


Magellan NGL, LLC – 0.001% general partner interest
N/A
Magellan Pipelines Holdings, L.P.
Delaware
Magellan OLP, L.P. - 99.999% limited partner interest


Magellan NGL, LLC – 0.001% general partner interest
N/A

--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Owners of Shares of Capital Stock or other Equity Interests
Number of Shares held by each Owner, if applicable
Magellan Asset Services, L.P.
Delaware
Magellan OLP, L.P. - 99.999% limited partner interest


Magellan NGL, LLC – 0.001% general partner interest
N/A
Osage Pipe Line Company, LLC
Delaware
Magellan OLP, L.P. – 50%
N/A
Texas Frontera, LLC
Delaware
Magellan OLP, L.P. – 50%
N/A
Magellan GP, LLC
Delaware
Borrower – 100%
N/A
MGG GP Holdings, LLC
Delaware
Magellan GP, LLC – 100%
N/A
Magellan Midstream Holdings GP, LLC
Delaware
MGG GP Holdings, LLC – 100%
N/A




--------------------------------------------------------------------------------

SCHEDULE 6.01
EXISTING INDEBTEDNESS
None





--------------------------------------------------------------------------------

SCHEDULE 6.02
EXISTING LIENS
None







--------------------------------------------------------------------------------

SCHEDULE 6.07
EXISTING RESTRICTIONS
None

